Citation Nr: 1001687	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
urinary tract infections (also described as kidney disability 
and nephritis).

2.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Norman W.W. Manning, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to 
September 1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and August 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board video conference hearing was 
held in January 2007.  The Board previously remanded this 
case in July 2007.  

Additional evidence was submitted by the Veteran after the 
most recent supplemental statement of the case.  However, in 
a September 2009 statement, the Veteran waived RO 
consideration of this evidence. 

As noted in the prior remand, in his January 2007 hearing 
testimony, the Veteran appeared to raise new claims for 
service connection for eye disability, back disability and 
residuals of a head injury.  As it is unclear whether any 
development has been done with respect to these issues, these 
issues are again referred back to the RO for determination as 
to whether the Veteran wishes to pursue these claims. 


FINDINGS OF FACT

1.  Residuals of urinary tract infections (also described as 
kidney disability and nephritis) were not manifested during 
the Veteran's active duty service or for many years 
thereafter, nor are they otherwise related to such service or 
to any injury during service. 

2.  An acquired psychiatric disability, currently diagnosed 
as factitious disorder with combined psychological and 
physical signs and symptoms, was manifested during the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Residuals of urinary tract infections (also described as 
kidney disability and nephritis) were not incurred in or 
aggravated by the Veteran's active duty service, nor may they 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  An acquired psychiatric disability, currently diagnosed 
as factitious disorder with combined psychological and 
physical signs and symptoms, was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disability, there is 
no need to undertake any review of compliance with the VCAA 
and implementing regulations since there is no detriment to 
the Veteran as a result of any VCAA deficiency in view of the 
fact that the full benefit sought by the Veteran is being 
granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have 
the opportunity to initiate an appeal from these 
"downstream" issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection.

Duty to Notify

With respect to the remaining issue on appeal, the record 
shows that in June 2001, June 2002, March 2006 and September 
2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant has also been 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2001 and June 2002, which was 
prior to the initial rating decisions.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d  1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, hearing testimony and VA examination 
reports.  In its July 2007 remand, the Board also directed 
the RO to obtain the Veteran's Social Security Administration 
(SSA) disability records and private treatment records from 
Merrithew Hospital.  In November 2007, the SSA indicated that 
it was unable to locate the Veteran's records.  The RO 
subsequently prepared a Formal Finding of Unavailability of 
Social Security Records Memorandum in December 2007 and 
notified the Veteran that it was unable to locate such 
records that same month.  Further, in a September 2007 
statement the Veteran provided that Merrithew Hospital no 
longer existed.  Thus, as any additional attempts to obtain 
these records would be futile, the Board finds that the RO 
has met its duty to assist and complied with the Board's July 
2007 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).  
The Board concludes that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in September 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
nephritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Residuals of Urinary Tract Infections (also described as 
kidney disability and nephritis)

The Veteran is seeking entitlement to service connection for 
residuals of urinary tract infections, also described as 
kidney disability and nephritis.  Service treatment records 
showed that in September 1976, the Veteran complained of pain 
in the kidney area.  The impression was urinary tract 
infection with possible kidney infection.  Another treatment 
record that same day showed that the Veteran's kidneys were 
reevaluated and the assessment was repeated urinary tract 
infection.  In November 1976, the Veteran complained of 
severe bilateral flank pain with burning on urination, 
dysuria and frequent urination.  A follow up November 1976 
treatment record showed an impression of prostatitis and 
urethritis.  It does not appear that a discharge examination 
was done.  

After discharge from service, the Veteran filed a claim for 
kidney condition in August 1977.  He was afforded a VA 
examination in December 1977.  The Veteran complained of 
urethral discharge and hesitance, but denied burning or pain 
on urination.  He admitted to frequency and nocturia.  It was 
also noted that he had a past history of recurrent urinary 
tract infections.  The diagnosis was urethritis by history.  
The examiner was unable to obtain a specimen for culture or 
smear.  The diagnosis also included a history of multiple 
urinary tract infections.  

Subsequently, a December 1978 record also showed that the 
Veteran complained of urinary frequency, urgency and burning 
urination.  However, no diagnosis with respect to these 
symptoms was given at that time.  The next post service 
treatment record concerning a urinary problem is a March 1987 
VA treatment record, which  noted that the Veteran was 
evaluated by urology because he complained of urinary 
retention.  It was observed that the Veteran was known in 
urology and had multiple work-ups, which had all be negative.  
Further, a CMG was done, which also showed normal pressure.  
Further, a May 1987 record showed that the Veteran complained 
of inability to initiate voiding.  The examiner noted that 
the Veteran has a normal work-up in March.  

Follow up VA treatment records and private treatment records 
from Alameda Hospital, Georgetown Healthcare System, Johns 
Community Hospital, Scott & White, Trinity Community Medical 
Center, The Austin Diagnostic Clinic, St. David's Round Rock 
Medical Center, King's Daughters Hospital and James M. 
Jackson, M.D. showed recurring treatment for recurrent 
urinary tract infections, kidney stones, and microhematuria.  
Importantly, an October 1990 record indicated that the 
Veteran had a history of nephrolithiasia for 14 years.  
Nevertheless, these records do not indicate that the 
Veteran's current urological problems manifested in service.  

At the January 2007 Board hearing, the Veteran testified that 
he had urinary tract infections in service and has been 
treated for urological problems ever since his discharge from 
service.

On remand, the Veteran was afforded a VA examination in 
September 2007 by a medical doctor.  The claims file was 
reviewed in detail.  The examiner observed the incidents in 
service of gonnoccal urethritis/prostatitis and urinary tract 
infection.  The examiner noted that a few years later, post 
service medical records showed that the Veteran was treated 
for urinary stones, and he showed microscopic hematuria over 
a long period of time, with negative genitourinary 
evaluations as to cause.  No records showed nephritis, renal 
insufficiency or any other identifiable renal disease.  The 
most current lab tests of renal function showed normal B.U.N. 
and creatinine.  Further, multiple urine cultures recently 
had grown normal body flora, or shown contaminated specimen.  
None have been documentary of an infection.  After 
interviewing and examining the Veteran, the examiner found 
that there was no current disability of the kidney or urinary 
tract infection found.  He continued that there was no 
etiological correlation found between the isolated, acute 
transitory illnesses incurred during service and the 
condition that later developed, characterized as 
microhematuria and a history of passing kidney stones.  He 
concluded that it was less likely than not that the claimed 
residuals of urinary tract infections and kidney condition 
was related to service, with the above findings as rationale.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and of high probative value.  

The record also consists of a publication concerning kidney 
stones.  However, this information has minimal probative 
value because it doesn't specifically address the Veteran's 
disability and its cause or provide a link between his 
current disability and any in service injury.  

After a thorough review of the evidence of record, the Board 
finds that service connection for residuals of urinary tract 
infections, also described as kidney disability and 
nephritis, is not warranted.  While service treatment records 
do show that the Veteran suffered urinary problems in 
service, after reviewing the claims file and examining the 
Veteran, the September 2007 VA examination report stated that 
it was less likely than not that that the claimed residuals 
of urinary tract infections and kidney condition were related 
to service.  There is no medical evidence of record to refute 
this opinion.  Further, the examiner clearly indicated that 
the Veteran had never presented with nephritis.  Accordingly, 
there can be no evidence of nephritis within one year of 
discharge so the service incurrence of this disability may 
not be presumed.  

The Board acknowledges the Veteran's statements indicating 
that his current disability is related to service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Nevertheless, as noted above, while service treatment records 
do show that the Veteran had urinary problems in service, the 
VA examiner clearly found that these incidents were isolated 
and acute in nature.   When applying the case law discussed 
above, here, the Veteran is competent to say that he 
experienced symptoms while in service.  He is also competent 
to report a continuity of symptoms since service.  
Nevertheless, the Veteran does not have the medical expertise 
to diagnose urinary disabilities and link them to service.  
In sum, while the Veteran's contentions have been carefully 
considered, these contentions are outweighed by the highly 
probative September 2007 VA examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for residuals of urinary tract infections, 
also described as kidney disability and nephritis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, including PTSD

The present appeal also includes the issue of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  Service treatment records include a December 
1974 enlistment examination, which showed that the Veteran 
was clinically evaluated as psychiatrically normal.  In his 
contemporaneous medical history, the Veteran explicitly 
denied depression, excessive worry, or nervous trouble of any 
sort.  Initially, an early March 1976 treatment record noted 
alcohol on breath.  A subsequent March 1976 record gave an 
assessment of acute brain syndrome secondary to alcohol 
ingestion.  Follow up March 1976 and April 1976  treatment 
records showed that the Veteran was treated for lacerations 
on the chest and that he was intoxicated.  However, a 
subsequent April 1976 treatment record showed that the 
Veteran was sent for evaluation because it was suspected that 
the lacerations were self-inflicted.  Further, follow up 
April 1976 and July 1976 treatment records showed that the 
Veteran was seen by the Division Psychiatrist.  

Significantly, in April 1977, the Veteran was admitted to the 
Neuropsychiatric service in Okinawa after some bizarre 
somatic complaints.  He was transferred to the Psychiatric 
Service at the Naval Regional Medical Center in Long Beach, 
California in May 1977 with a diagnosis of schizophrenia, 
schizoaffective type.  A July 1977 Medical Board Report found 
that the Veteran suffered from schizophrenia, hebephrenic 
type, chronic, mild, unchanged, and episodic excessive 
drinking, in remission.  It was determined that the Veteran's 
schizophrenia did not exist prior to service, but his 
episodic excessive drinking did.  It was further determined 
that the Veteran was unfit for further military service due 
to a physical disability that was considered to have incurred 
in or aggravated by a period of active military duty.  The 
Veteran was placed on the Temporary Disability Retired List.     

After service, in August 1977, the Veteran was hospitalized 
at the VA and the assessment was unspecified personality 
disorder and episodic excessive drinking.  A December 1977 VA 
examination found that the Veteran did not suffer from 
schizophrenia and diagnosed the Veteran with unspecified 
personality disorder, possibly borderline psychosis.  In 
October 1980, the Veteran was again hospitalized with an 
assessment of possible schizophrenia/self mutilation.  
Nevertheless, another VA examination in March 1981 diagnosed 
the Veteran with past history of chronic alcohol abuse and 
severe borderline personality disorder with no mention of any 
findings pertaining to an acquired psychiatric disability.  

During a periodic physical examination in February 1979, a 
Medical Board determined that the Veteran was still unsuited 
for military service due to his continued alcohol abuse and 
violent outbursts, although there were no findings of 
psychosis.

In March 1983, the Veteran was again hospitalized at the VA, 
which included an assessment of alcohol abuse.  An April 1987 
VA treatment record noted that the Veteran experienced 
shrapnel trauma to the abdomen in Vietnam.  Nevertheless, the 
assessment was chronic factitious disorder with factitious 
urological complaints followed by urology.  Significantly, an 
April 1997 VA treatment record noted that the Veteran was 
being seen by a psychologist who treated him for PTSD.  
Importantly, an August 2001 VA treatment record showed a 
diagnosis of PTSD related to Vietnam combat as well as 
physical abuse by the Veteran's stepfather when he was a 
child.  

Private treatment records from Scott and White showed various 
assessments of anxiety disorder and mood disorder due 
to/associated with chronic pain syndrome and multiple medical 
problems; depressive disorder, not otherwise specified; and 
rule out somatization disorder.  However, these records do 
not provide an sort of etiological opinion. 

At the January 2007 Board hearing, the Veteran testified that 
during basic training he was butted in the head with a rifle 
by a lieutenant and, subsequently forced to carry a heavy 
rock up a hill while the other men laughed and made fun of 
him.  He also reiterated the incidents of self mutilation and 
subsequent hospitalization as documented in his service 
treatment records.  

On remand, the Veteran was afforded a VA examination in 
September 2007.  After reviewing the claims file and 
examining the Veteran, diagnoses of polysubstance abuse, 
opioids and benzodiazepines; and possible anxiety disorder, 
not otherwise specified, were given.  In a separate 
examination report, after noting the claimed incident of 
physical assault, the same examiner also found that the 
Veteran did not have PTSD.  Further, in a January 2008 
addendum, the examiner requested that the assessment of 
possible anxiety disorder be deleted from the original 
examination report.  He also opined that the Veteran's 
polysubstance abuse was not related to military service.

The Veteran was afforded another VA examination in February 
2008.  The claims file was reviewed.  The Veteran again 
reported that during service, he was hit in the head with the 
butt end of a rifle by a 1st lieutenant.  He also stated that 
when he informed the staff sergeant, he was laughed at and 
ordered to carry a 90 pound rock up a hill for an hour with 
all the men standing around laughing and making fun of him.  
The examiner noted the incidents documented in the service 
treatment records.  After examining the Veteran, a diagnosis 
of factitious disorder with combined psychological and 
physical signs and symptoms as well as opioid dependence was 
given.  The Veteran was also diagnosed with personality 
disorder, not otherwise specified, with narcissistic and 
borderline traits.  The examiner indicated that the Veteran's 
factitious disorder seemed to have begun prior to his 
substance abuse and his substance abuse may have been a way 
of coping with anxiety or other emotions that were also 
driving the factitious disorder or as a reaction to the 
trauma if that did occur.   The examiner stated that it was 
difficult to determine the course of his illness or when the 
Veteran's symptoms began with any certainty given the 
conflicting historical information provided by the Veteran 
and the lack of record prior to military service.  

The examiner concluded that the Veteran's current acquired 
psychiatric disabilities were at least as likely as not 
aggravated by military service.  The examiner observed that 
during his time in service, the Veteran exhibited self-
mutilating behaviors and other behavioral disturbances and 
such behaviors were not present in his military records from 
the beginning of his time in service.  As his time in service 
went on, the Veteran's symptoms increased in severity to the 
point where he was hospitalized and discharged from service.  
The examiner also noted that although the alleged  assault 
incident in service would meet the criteria for trauma, a 
clear diagnosis of PTSD could not be made.  The examiner 
concluded that it was not possible from the information 
available to determine whether the event did indeed take 
place.  

Initially, the Board observes that the Veteran's DD 214 and 
other personnel records show that the Veteran did not serve 
at any time in Vietnam.  Significantly, an October 2001 
response from the National Personnel Record Center also 
indicated that the Veteran never had service in Vietnam.  In 
other words, the Veteran did not experience any combat 
related stressors and the only diagnosis for PTSD given was 
based on alleged combat stressors.  Further, although the 
Veteran later claimed that he had PTSD due to an incident of 
physical assault, the Board observes that there has been no 
diagnosis of PTSD given based on this alleged stressor.  
Importantly, the most recent VA examiners who knew of the 
alleged assault in service, could not find that the Veteran 
met the criteria for a diagnosis of PTSD.  In sum, there has 
been no diagnosis of PTSD based on a verified stressor.  

Moreover, at various times, the Veteran has also been 
diagnosed with personality disorder.  However, personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet.App. 510, 516 (1996).
   
Nevertheless, although the evidence of record appears to be 
unclear, when resolving benefit of the doubt in favor of the 
Veteran, the Board finds that service connection for an 
acquired psychiatric disability, currently diagnosed as 
factitious disorder with combined psychological and physical 
signs and symptoms, is warranted.  Service treatment records 
showed that the Veteran was placed on temporary retirement 
due a psychiatric disability that was found to have incurred 
in service.  Further,  although the Veteran's substance abuse 
and psychiatric disability appear to have become intertwined 
for treatment purposes, the Veteran continued to have mental 
health treatment since service so there is evidence of a 
continuity of pertinent symptomatology.  Importantly, the 
February 2008 VA examination clearly stated the Veteran's 
psychiatric disability was aggravated in service.  As there 
is no medical evidence of a psychiatric disability prior to 
the Veteran's entrance in service, based on this opinion, the 
Board must assume that the Veteran's disability manifested in 
service.  Thus, again, when resolving all benefit of the 
doubt in favor of the Veteran, service connection for an 
acquired psychiatric disability, currently diagnosed as 
factitious disorder with combined psychological and physical 
signs and symptoms is granted.  38 U.S.C.A.  § 5107(b).  




ORDER

Entitlement to service connection for residuals of urinary 
tract infections, also described as kidney disability and 
nephritis, is not warranted.  To that extent, the appeal is 
denied. 

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as factitious disorder with 
combined psychological and physical signs and symptoms, is 
warranted.  To that extent, the appeal is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


